Citation Nr: 0739707	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck scar.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension as 
secondary to depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in July 2005.

The issues of entitlement to service connection for acquired 
psychiatric disorder and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate a neck scar 
was incurred as a result of any established event, injury, or 
disease during active service.

3.  The evidence of record does not demonstrate a chronic 
bilateral knee disability was incurred as a result of any 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A neck scar was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2002 and February 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Neck Scar

Service medical records are negative for complaint or 
treatment for a skin growth to the neck, or neck pain, or 
headaches.  The veteran's September 1990 separation 
examination revealed a birthmark to the left arm, but no 
other identifying marks or scars.  He denied having ever had 
frequent or severe headaches or a tumor, growth, or cyst in 
his report of medical history.  The veteran contends that he 
has a residual scar as a result of a mole removed from his 
neck by a corpsman during active service.  Private medical 
records show he complained of a one day history of headache 
and pressure behind the eyes in March 2002.  

VA treatment records dated in October 2002 show the veteran 
complained of neck pain over the years described as tightness 
along the left trapezius distribution.  An examination of the 
neck revealed no masses or vertebral tenderness.  There was a 
full range of motion of the neck without difficulty.  A 
diagnosis of musculoskeletal pain was provided.  A January 
2004 report noted he complained of neck pain since 1990 with 
no known trauma and migraine headaches that developed soon 
after.  

At his personal hearing in April 2005 he testified that he 
had experienced almost daily neck pain and occasional 
migraine headaches since a mole was removed from his neck 
during active service in approximately 1989.  

VA examination in October 2006 revealed a small scar to the 
back of the neck that was well concealed within the hairline.  
The examiner noted the veteran had a mole removed from the 
back of his neck in 1990 with no related complications except 
for a lingering scar which was within the hairline and barely 
visible.  It was noted the scar was slightly redder than the 
surrounding skin, that it was flat and nontender, and that it 
measured approximately an eighth of an inch by three-quarters 
of an inch long.  

Based upon the evidence of record, the Board finds a residual 
neck scar was not incurred as a result of any established 
event, injury, or disease during active service.  There is no 
probative evidence demonstrating the veteran underwent the 
removal of a mole from the back of his neck during active 
service or that he was treated for any residual neck pain or 
headaches prior to March 2002.  The veteran's statements as 
to these symptoms as a result a mole removal in service are 
inconsistent with the available service medical reports and 
are considered to be of no probative weight.  Although the 
October 2006 VA examiner noted a present neck scar was the 
result of a mole removal in 1990, the report appears to have 
been provided in reliance upon an unsubstantiated history as 
provided by the veteran.  The Court has held that the Board 
is not always required to accept the credibility of a medical 
opinion which is based upon an inaccurate factual history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a 
medical opinion provided in support of a new and material 
evidence claim need not be accepted as credible if based upon 
an inaccurate medical history).  In the absence of probative 
evidence of an established event during active service 
resulting in the present neck scar, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.

Knee Disorders

Service medical records dated in April 1989 show the veteran 
complained of knee locking and stiffness.  The examiner noted 
there was no evidence of deformity, abnormality, edema, 
erythema, or ecchymosis.  Drawer and McMurray signs were 
negative.  The diagnosis was chronic knee pain of unknown 
etiology.  Records also show he was treated for a slight 
right meniscus strain after he twisted his knee playing 
football in September 1989.  A September 1990 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.  In his report of medical history the 
veteran noted he had experienced problems with his knees.  
The examiner noted a medial collateral ligament strain was 
resolved.  

In correspondence dated in September 2002 the veteran 
requested entitlement to service connection for bilateral 
knee problems.  He stated he had injured his knees during 
active service and was presently experiencing swelling and 
tenderness.  

VA treatment records dated in October 2002 noted the veteran 
complained of chronic left knee pain over several years.  He 
described the pain as sharp along the left medial knee which 
bothered him approximately once per month.  The examiner 
noted there was full range of motion to the knee without 
crepitus and no pain on extension, flexion, varus, or valgus 
motion.  A diagnosis of left knee musculoskeletal pain was 
provided.  A November 2002 report noted complaints including 
knee pain without specific diagnosis or opinion as to 
etiology.

At his personal hearing in April 2005 the veteran testified 
that he occasionally experienced severe pain in his knees 
which seemed to lock up on him.  He stated it would loosen up 
after walking around slowly for five to ten minutes.  He 
stated these episodes occurred whenever he stooped down and 
he reported that he had been given anti-inflammatory 
medication for the disorder.  The veteran's spouse testified 
that she had witnessed a few times when his knee went out and 
he fell to the ground screaming and holding his knee.  

On VA examination in October 2006 the veteran complained of 
knee pain once or twice per week over the past few years.  He 
stated these episodes began approximately nine to ten years 
earlier.  He also reported he experienced occasional 
extension clicks and early morning stiffness with swelling 
once or twice per year that lasted a few days.  His symptoms 
were improved with aspirin or ibuprofen.  The examiner noted 
the veteran demonstrated normal posture and gait without the 
use of any assistive devices.  On examination the joints 
appeared normal without any evidence of redness, swelling, or 
deformity.  The knees were stable and demonstrated mobility 
from 0 to 40 degrees without apparent deformity or any noted 
crepitus.  The examiner's impression was a normal examination 
of the knees.  It was noted that given the presence of only 
minimal symptoms in service and the veteran's stated history 
of symptom onset about six years after service it was less 
than likely that his current symptoms were caused by or 
related to his military service.  X-rays revealed no 
significant arthropathy of the knees.

Based upon the evidence of record, the Board finds a chronic 
bilateral knee disability was not incurred as a result of any 
established event, injury, or disease during active service.  
Service medical records show the veteran's knee injuries were 
acute and were resolved at the time of his discharge.  There 
is no evidence of any post-service treatment for knee 
problems for many years after service.  The October 2006 VA 
examiner's opinion is persuasive that any current knee 
symptoms are unrelated to service.  The examiner is shown to 
have conducted a thorough examination of the veteran and a 
thorough review of the evidence of record.  The Board also 
considers the examiner's opinion to be supported by the 
absence of any records of medical treatment for any 
significant complaint of knee problems for more than 12 years 
after service.

While the veteran and his spouse may believe he has a present 
knee disability as a result of service, they are not licensed 
medical practitioners and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection for a bilateral 
knee disability is not warranted.  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a neck scar is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his remaining claims and of which parties were 
expected to provide such evidence by correspondence dated in 
October 2002 and February 2006.  He was not, however, 
provided notice as to matters involving disability ratings or 
effective dates for any possible award of benefits.  
Therefore, appropriate action should be taken to ensure that 
adequate VCAA notice as to all elements of the claims is 
provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records dated in October 1989 
included an addendum noting that the veteran had three 
alcohol-related arrests prior to service which warranted a 
diagnosis of ethanol dependence.  Reports show he was 
admitted to the alcohol rehabilitation department from 
December 1989 to January 1990.  The final diagnosis was 
alcohol dependence.  In his September 1990 report of medical 
history the veteran reported depression or excessive worry, 
that he had attempted suicide on September 9, 1990, and that 
he had been hospitalized for three days at the Psychiatric 
Clinic of the Charleston Naval Hospital.  The examiner noted 
that the attempted suicide was a suicide gesture and that 
there were no further suicide ideations.  It was also noted 
that the veteran's depression was considered to be resolved.  

In his original September 2002 claim the veteran, in essence, 
stated he was not presently depressed, but that he was 
seeking service connection in case of any future problems.  
Private medical records dated in February 2004 show he was 
hospitalized and provided diagnoses including suicidal 
ideation, depression, and psychosis.  It was noted that he 
stated his overdose of Elavil was not a suicide attempt, but 
state his spouse felt he was stressed as a result of a court 
matter.  

At his personal hearing in April 2005 the veteran asserted 
that he had an acquired psychiatric disorder as a result of 
inappropriate contact by a supervisor during active service.  
He stated he had been a dental technician during service and 
that the dentist he worked with would make rude comments and 
grab him inappropriately.  He reported he had worked with 
this dentist for about six months and that reports to his 
chief had been ignored.  He stated he began drinking not too 
long after these incidents.  

A VA psychiatric examination report dated in October 2006 
included a summary of the evidence of record.  The examiner 
provided diagnoses of depression and a history of past 
substance abuse, but stated the criteria for a diagnosis of 
post-traumatic stress disorder (PTSD) were not present.  In a 
January 2007 addendum the examiner noted the etiology of the 
veteran's depression was time-related to his service 
experience during which he underwent ongoing sexual 
harassment.  It is unclear, however, upon what basis the 
examiner had determined that the veteran had experienced 
sexual harassment.  

The Board notes the veteran's claim of sexual harassment 
during active service is unsupported by any evidence other 
than statements he and his spouse provided many years after 
service and that his testimony as to his alcohol use history 
is inconsistent with information provided in the addendum to 
an October 1989 service medical report.  While the records of 
veteran's reported three day hospital admission due to a 
suicide gesture or attempt in September 1990 are apparently 
unavailable, this fact is considered to be supported by the 
examiner's comments on the September 1990 report of medical 
history.  The Board also notes records indicate he was 
discharged prior to the completion of service and that his 
personnel records may contain additional information as to 
pertinent events before and during service.  Therefore, 
further development is required prior to appellate review.  

It is significant to note that the Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  VA regulations, however, provide that if a 
PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2007).  

The Board also finds that additional development is required 
as to the veteran's claim for entitlement to service 
connection for hypertension.  Although it was the opinion of 
the October 2006 VA examiner that the veteran's essential 
hypertension was unrelated to any psychiatric disorders, it 
was noted that he had been seen by a psychiatrist who would 
give an opinion as to the alleged relatedness to his 
psychiatric disorder.  The October 2006 VA psychiatric 
examiner, however, provided no opinion as to whether there 
was any relationship.  As the psychiatric disorder claim on 
appeal is being remanded for additional development, 
clarification as to whether hypertension was caused or 
aggravated by a service-related disability is also required.

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (effective 
before and after October 10, 2006).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claim.  He should 
also be informed of the regulatory 
provisions concerning other evidence he 
may submit to substantiate a personal 
assault claim.

2.  Appropriate action should be taken to 
obtain the veteran's service personnel 
records and associate them with the 
appellate record.

3.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist or psychologist for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the veteran 
has an acquired psychiatric disorder 
(under DSM-IV criteria) related to an 
event in service and, if so, whether his 
hypertension was either proximately 
caused or aggravated by that disorder.  

An interpretation of any evidence 
documenting behavior changes in 
relationship to the medical diagnosis 
should be provided.  The examiner should 
be notified that evidence of behavior 
changes following the claimed assault may 
be considered credible evidence as to an 
alleged event in service and requested to 
whether the evidence in this case 
indicates that a personal assault 
occurred.  If it is determined that a 
present acquired psychiatric disorder 
(under DSM-IV criteria) is related to an 
event in service, an opinion should be 
provided as to whether the veteran's 
hypertension was either proximately 
caused or aggravated by that disorder.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. The opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


